ADVISORY ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2021/0331927. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/13/2022 has been received and will be entered.
Claim(s) 1-23 is/are pending.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 4, 5, 6, 8, 9, 14, 15, 16, 17, 18, 20, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), as understood, the traversal is on the grounds that “Lee fails to describe or teach the claimed structure of graphene oxide sheets crosslinked by metal cations.” (Remarks of 6/13/2022). As understood, the Remarks base this on “Lee describ[ing] a fundamentally different fabrication process where exfoliated graphene oxide is not employed.” (Remarks of 6/13/2022 at 6). This is understood to be an argument directed to product Claim 1.1 In response, Claims 1-13 are product claims. These extend to all methods of making, i.e. assuming arguendo Applicants characterization of Lee is correct (no such concession is made), it is irrelevant. The product claims read on all methods. 
The Remarks state “This [i.e. Lee’s] fabrication process does not exfoliate graphene oxide into sheets.” (Remarks of 6/13/2022 at 6). This is understood to be an argument directed towards method Claim 14. This argument is not relevant to method Claim 14 because method Claim 14 does not require exfoliation of graphene oxide into sheets. By definition, graphene oxide sheets are already exfoliated. Non-exfoliated graphene (or graphene oxide) sheets are called graphite or graphite oxide. Claim 14 says nothing of this exfoliation step, and starts with graphene oxide, i.e. something which has already been exfoliated. 
The Remarks state “[n]owhere does Lee contemplate crosslinking graphene oxide sheets.” (Remarks of 6/13/2022 at 6). In response, in the first sentences of the Abstract, Lee states:
Reduced graphene oxide/alumina composite powders were prepared by mixing of graphene oxides and aluminum ions at the molecular-level. It was found that the composite consolidated from the powders showed that reduced graphene oxide were homogeneously dispersed and strongly bonded with the alumina matrix by oxygen atoms presenting at reduced graphene oxide/alumina interfaces.

(Lee “Abstract”). Lee teaches Al-O-C bonding, which is interpreted as addressing the claimed “cross-linked” language. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  It is noted that the Specification states that the cations can be bonded. (S. 1: [0005]). 
The Remarks go on, stating:
In fact, Lee explicitly rejects the crosslinking of graphene sheets. Lee recites:
Once the Al-nuclei have formed on the GO surface, agglomeration of the GOs is prevented because the z-electron stacking between the graphene planes is weakened by the coating Al materials. The next step is to dry the solution by heating.

This statement directly contravenes the crosslinked structure of the present application where the graphitic nature (e.g. z-electron stacking between the graphene planes) is enhanced. 
(Remarks of 6/13/2022 at 6). In response, it isn’t entirely clear how this passage “rejects” crosslinking. This argument might suggest that a special definition of cross-linking is being argued. However, as understood, no such definition  exists in the Specification. In addition to the passages discussed above and throughout prosecution, Lee teaches:
Here, our approach to achieving homogeneously dispersed graphenes in a ceramic matrix is to utilize a molecular-level-mixing process (see Ref. [24] for the detailed processes). This process is a promising method to uniformly disperse carbon-nanomaterials in inorganic materials; however, it also creates a strong interfacial bond between oxygen-containing functional groups on the carbon materials and metal ions in solution [25].

(Lee at 213, col. 1). This is understood to be / interpreted as cross-linking. Note that identity of terminology is not required. MPEP 2131 (citing In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
	The Remarks were not persuasive. The rejection is MAINTAINED. 

II. With respect to the rejection of Claim(s) 7 and 19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), as understood, the traversal is on the grounds that “the non-solution form of Lee is graphene-embedded alumina composite powder, not a freestanding film of [sic – or?] membrane.” (Remarks of 6/13/2022 at 7). This has been considered but is not persuasive. These Remarks are not understood, as neither Claim 7 nor Claim 19 requires freestanding films and/or membranes. The rejection is MAINTAINED. 
III. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, and 23 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831 (hereinafter “Sikong at __”), the traversal – as understood - is on the grounds that “[i]n being in oxide form, the tungsten and molybdenum are not in free cationic form to crosslink graphene sheets.” (Remarks of 6/13/2022 at 7). In response, the Remarks are not commensurate with the claims, which do not require “free cationic form.” Sikong teaches cations. See e.g. (Sikong at 821 – Introduction) (W6+, W5+, Mo6+, Mo5+). The Specification apparently doesn’t exclude bonding with the cation. See e.g. (S. 1: [0005]). Cross-linking is broad language. The rejection is MAINTAINED. 


IV. With respect to the rejection of Claim(s) 1-23 under 35 U.S.C. 103 as being unpatentable over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”) in view of: (i) Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831, this rejection was not substantively traversed. The analysis is presumed correct. The rejection is MAINTAINED. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The Remarks – aside from noting the claim numbers that were rejected (Remarks of 6/13/2022 at 5) – do not mention any claim numbers or specific claim language. In this sense, the Remarks fail to comply with 37 CFR 1.111(b), which requires “pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” The Remarks are addressed as best understood vis-à-vis the claims and the reference.